 20-01010-jlg     Doc 14-1       Filed 06/25/20 Entered 06/25/20 23:34:49          Declaration
                                Of Michael Paul Bowen Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re Orly Genger,
                                                          Chapter 7
                      Debtor.
                                                          Case No. 19-13895-JLG


 DALIA GENGER,
                            Plaintiff,                     Adv. P. No. 20-01010

 -against-

 ORLY GENGER, MICHAEL BOWEN, ARIE
 GENGER, ARNOLD BROSER, DAVID BROSER,
 ERIC HERSCHMANN, THE GENGER
 LITIGATION TRUST, ADBG LLC, TEDCO INC.,
 and DEBORAH PIAZZA as chapter 7 trustee,

                             Defendants.


                        DECLARATION OF MICHAEL PAUL BOWEN

       MICHAEL PAUL BOWEN, an attorney duly admitted to practice law before this Court,

hereby makes the following declaration pursuant to 28 U.S.C. § 1746:

       1.     I am a member of Kasowitz Benson Torres LLP (“KBT”), and submit this

declaration in support of my and Eric Herschmann’s Joinder in Motion to Dismiss Amended

Complaint brought by Dalia Genger.

       2.     Attached hereto as Exhibit A is a true and correct copy of a compilation of (i) the

Settlement Agreement and Release, dated June 16, 2013, amongst the “AG Group” and the

“Trump Group,” as those terms are defined in that agreement, (ii) the two Subordinated Notes

each dated June 16, 2013, (iii) the First Amendment to Settlement Agreement and Release,

executed by the AG Group and the Trump Group in 2017, and (iv) the two agreements each

entitled First Amendment to Subordinated Note, each dated November 20, 2017.
 20-01010-jlg     Doc 14-1    Filed 06/25/20 Entered 06/25/20 23:34:49              Declaration
                             Of Michael Paul Bowen Pg 2 of 2



       3.     Attached hereto as Exhibit B is a true and correct copy of the transcript of the

deposition of Michael Bowen, dated October 5, 2018.

       4.     Attached hereto as Exhibit C is a true and correct copy of two UCC filings made

on behalf of secured party Eric Herschmann, filed May 10, 2017 and May 15, 2017.



       I, Michael Paul Bowen, declare under penalty of perjury that the foregoing is true and

correct.


Dated: June 25, 2020

                                                       /s/ Michael Paul Bowen
                                                         Michael Paul Bowen
